Interim Decision #2624

MATTER OF SOLOMON
In Disbarment Proceedings
A-17690345

Decided by Board February 10, 1977
(1) The standard of proof in suspension or disbarment proceedings under 8 C.F.R. 292.3
requires that allegations of misconduct be established by clear, convincing, and unequivocal evidence.
(2) Where a comprehensive witness list was made available to the respondent, and where
respondent's request for discovery was granted and fulfilled, the Board of Immigration
Appeals forind no prejudicial error or irnpropaiety in the immigration judge's denial of a
continuance before and at the commencement of the disbarment hearing.

(3) Where the interpreter in deportation proceedings is an employee of the Immigration
and Naturalization Service, that person nee d not be sworn to interpret and translate
accurately because he is acting under his oath. of office; however, in this disbarment case
the Service interpreter was, in fact, sworn, avid counsel had an opportunity tv bring in
an outside interpreter, and the Board of Immigration Appeals found no merit to
respondent's objection to the use of the Sert.Tice interpreter.
(4) Where the only evidence bearing on the charge under 8 C.F.R. 292.3(a)(3) was the
alien's testimony that he received a "call-in letter" from the Service requesting an
interview and that he gave that letter to the respondent who stated to him that he
would represent the alien and told him to stay at home; and the "call-in letter" which
contained the notation, "Mr. Solomon will bring in," the Board of Immigration Appeals
concluded that there was insufficient evidence to sustain the charge that the respondent

willfully misled, misinformed, or deceived any officer or employee of the Department of
Justice concerning any fact, material and relevant or not, in connection with this case.
(5) Where the respondent, an attorney, failed to take the necessary action to obtain an
immigration visa for his alien client while informing him that he had done so; advised the
alien to ignore "call-in letters" issued by the Immigration and Naturalization Service
and failed to represent the alien in answer to the "call-in letters"; and these were
contributing factors in the initiation of deportation proceedings and the existence of an
outstanding order of deportation, the Attorney General and the Board of Immigration
Appeals concluded that by dear, convincing, and unequivocal evidence the respondent
had violated 8 C.F.R. 292.3(a)(4) (Charge #6) by willfully deceiving and misleading his
client in a "matter relating to the case" and that such conduct warranted suspension
from practice.
(6) As to allegations of attorney misconduct charged under 8 C.F.R. 292.3(a)(3) and (4)
(Charges #1-5, 7), the Attorney General and the Board of Immigration Appeals
concluded that the Immigration and Naturalization Service had failed to meet its burden
of proof by establishing the alleged acts of misconduct by clear, convincing, and un-equivocal evidence.

388

Interim Decision • #2624
ON BEHALF OF SERVICE:
George Indelicato
Appellate Trial Attorney

ON BEHALF OF RESPONDENT:
Esther M. Kaufman, Esquire
Room 914, Woodward Building
15th & II Streets, N. W.
Washington, D. C. 20005
COUNSEL OF RECORD:
Franklin D. Kreutzer, Esquire
Meyer M. Brilliant, Esquire
Michael Reichman, Esquire
3041 N. W. 7th Street, Suite 100
Miami, Florida 33125

BY: Milhollan, Chairman; Wilson and Torrington, Maud Members; Board Member Appleman, Concurring; Board Member Maniatis, Dissenting.

This case is before us pursuant to the provisions of 8 C.F.R. 292.3(b)
and Recommendation in Disbarment Prceeedings of the Regional Commissioner of the Immigration and Naturalization Service. At the outset
we feel constrained to comment on the state of the record in this case,
which we find to be disappointingly deficient. First, the Immigration
and Naturalization Service has sought to charge the respondent under
specific numbered subsections of the regulations, yet in some instances
the descriptive language of the charges Ads information totally irrelevant to the charge as stated in the regulation. Our deliberations are
necessarily confined to the allegations of violations as expressed in 8
C.F.R. 292.3(a)(3) and (4) under which the respondent is charged. We
have not considered any other irrelevant accusations which may have
been made against the respondent in the descriptive language of the
complaint, at the hearing, or elsewhere.
Secondly, we have been hindered by the failure of counsel for the
Service and for the respondent to introduce into evidence affidavits and
documents, some of which were referred to at the hearing, which might
have been helpful to us in determining the facts and evaluating the
credibility of the witnesses.

Finally, we have been hampered by the lack of follow-through in the
questioning of the witnesses, which resulted in gaps in the testimony
and consequently in failure to resolve many crucial questions one way or
the other.
In disbarment proceedings under 8 C.F.R. 292, before discipline may
be imposed, any allegations of miscondUct must be established by evidence which is clear, convincing, and unequivocal. Matter of Koden,:
e The decision in Koden was not yet final at the time of the hearing. The case had been
deuided by (lie Board end wee still before the Attorney General on certification pnrouaut
to 8 C.F.R. 292.3(b). The final decision was rendered by theAttorney General on July 22,
1976, and the case was then designated for publication.

389

Interim Decision #2624
Interim Decision 2516 (BIA 1974; A.G. 1976; BIA 2516 August 16, 1976).
This burden of proof is the key to this case. With regard to several of the
charges, some evidence gave indications of wrongdoing, but because of
failure to pursue a potentially enlightening line of questioning, or because
of our doubts concerning the credibility of the witnesses—even, in some
cases, where the respondent offered little or no defense other than a
denial—we were simply unable to determine that the "clear, convincing,
and unequivocal evidence" standard of proof had been satisfied. It was up
to the Service tel resolve our doubts, and in those instances it failed to
do so. As a result we have found the charges sustained only as to
charge six.
The respondent is an attorney who has been admitted to the bar of the
State of Michigan and who has also been admitted to practice before the
United States Courts of Appeals for the Third, Sixth, and Seventh
Circuits and possibly for the Second Circuit as well. He has practiced
immigration law almost exclusively since World War II, and began to
practice immigration law in Dade County, Florida, in 1957, where he still
practices.
This disbarment proceeding was commenced on October 15, 1974,
when the respondent was personally served both with a complaint,
entitled Notice of Proposed Disbarment Proceedings, specifying the
conduct which the hnmigration and Naturalization Service alleged constituted grounds for discipline, and with a Notice to Show Cause why a
motion seeking his disbarment should not be made to the Board of
Immigration Appeals.
The respondent, through counsel, answered the complaint by stating
that he was the subject of an investigation by the State Bar Grievance
B oard of Michigan on the basis of allegations similar to those involved in
this disbarment proceeding, and moved that this proceeding be held in
abeyance pending completion of the Michigan investigation; in the alternative, he denied all of the allegations of misconduct and requested a
Bearing on the charges. The motion to suspend proceedings was denied.
The respondent's subsequent motion to take depositions was granted on
February 25, 1975.
A Request for Discovery and Motion to Take Depositions was made
by the Immigration and Naturalization Service on April 4, 1975. The
Service requested a complete list, to be produced by the respondent, of

-

all witnesses that were to testify in the respondent's behalf, statements
made, by those witnesses to the respondent, and the right to take
depositions of those witnesses. The Service also requested that the
respondent produce his files relating to the persons named in the Notice
of Proposed Disbarment Proceedings. The immigration judge granted
the ex parte request and the motion by telephone on April 4, 1975 The
trial attorney for the Service also indicated, in a letter to the respon-

390

Interim Decision #2624
dent's counsel dated March 31, 1975, his intention to depose the respondent if the latter were going to testify at the hearing.
Depositions were taken by the respondent's counsel on April 3, 4, 7,
and 8, 1975. The Service also provided the respondent with scores of
pages of documents.

The hearing was scheduled to begin, and did begin, on April 15, 1975.
Prior to the beginning of the hearing, and at its commencement, counsel
requested a continuance so that he might have time to have the depositions transcribed and to study them and the great number of documents
which the Service had produced. Otherwise, he argued, the grant of
discovery was an empty right. Counsel objected to the fact that one
Service witness would not be (and actually was not) available to he
deposed until one day before the hearing. He further strenuously
objected to the immigration judge's grant of the Service motion for
discovery and depositions, declaring that it was a violation of the respondent's constitutional privilege against self-incrimination. Counsel
moved that new counsel for the Service and a new trial judge be
appointed and sought a continuance., These motions were all denied.
Before the Board, counsel again raised the issue of sufficient time to
take advantage of the grant of discovery.
When the trial attorney provided a list of the witnesses the Service
intended to call and offered documents relating to this case, he indicated
(Exhibit 11) that this Board in Matter of Koden, supra, had held that in
a disbarment proceeding there was no prejudicial error in the denial of
the respondent's request for a list of Service witnesses and for discovery
when, at the final hearing, ample opportunity was afforded the respondent to cross-examine all witnesses.
As we stated in Matter of Koden, supra, "[title respondent, through
his counsel, was afforded ample opportunity to cross-examine the available witnesses against him. The evidence against him was fully disclosed, and he was not denied a reasonable opportunity to defend on the
charges levied in the complaint." ha Koden, we concluded that, although
the respondent may have been inconvenienced by the denial of discovery and by lack of knowledge of the witnesses the Service intended
to produce, there was no discernible prejudicial error in the denial. A
fortiori, in this case, where a comprehensive witness list was made
available to the respondent, and where his request for discovery was
granted and fulfilled, we find no impropriety in the immigration judge's
denial of a continuance before and at the commencement of the hearing.
In any event, there was no prejudicial error.
Concerning the Service's request for discovery, in view of the fact
that the Service, perhaps persuaded by counsel's subsequent objections,

did not insist that the immigration judge's order be obeyed, and since
the respondent objected to the grant of the motion for discovery and
391

Interim Decision #2624
was not deposed and did not produce a witness list or any documentary
evidence in obedience to that order, we find that if there was error, it
was not prejudicial to the respondent.
Whenever the Service interpreter was asked to interpret for a witness, counsel for the respondent objected to the use of a Service employee for this purpose, stating that the Service should provide an
impartial outsider to perform that function. The interpreter's qualifications were not called into question, nor would counsel formally accuse
her of being biased. When the original objection was made, the trial

attorney invited counsel to produce an additional outside interpreter at
no expense to the Government. Counsel did not wish to do this. The
immigration judge overruled the objection, stating that under similar
circumstances in deportation cases Service interpreters are used as a
matter of course.
The regulations provide for the use of an interpreter in deportation
proceedings. 8 C.F.R. 242.12. If the interpreter is not an employee of
the Service, that person must be sworn to interpret and translate
accurately. However, if the interpreter is an employee of the Service,
no such oath need be taken, evidently because the employee is acting

under his oath of office. Couto v. Shaughnessy, 218 F.2d 758 (2 Cir.
1955), cert. denied, 349 U.S. 952 (1955). In the present case the interpreter, though a Service employee, was sworn. The record contains
no allegations and no evidence of any lack of understanding between the
interpreter and the witnesses.
In view of the fact that the interpreter was sworn and that counsel did
not avail himself of the opportunity to bring in an outside interpreter to
cheek the Service interpreter, we find no merit in counsel's objection to
the use of the Service interpreter in this proceeding.
There are seven numbered charges of misconduct in the complaint

(Exhibit 1). All are predicated upon the respondent's alleged violation of
8 C.F.R. 292.3(a)(4), which provides, in pertinent part, for the suspension , or disbarment of an attorney or representative "[w]ho willfully
deceives [or] misleads . . . any party to a ease concerning any matter
relating to the case. . ." The fifth and sixth charges are also predicated
upon the respondent's alleged additional violation of 8 C.F.R.
2C2.8(a)(3), which provides for the suspension or disbarment

of an

attorney or representative "[w]ho willfully misleads, misinforms, or
deceives an officer or employee of the Department of Justice concerning
any material and relevant fact in connection with a case. . . ."

CHARGE #1
The first charge in the complaint, which alleges a violation of 8 C.F.R.
252.3(a)(4), contains allegations that the respondent was retained by
Dagoberto Castillo-Melo and Elbicia Grackle Moller de Castillo, natives
392

Interim Decision #2624
and citizens of Chile who are husband and wife, to obtain lawful permanent resident status for them; that he accepted fees from them; and that
he failed to represent them adequately both with regard to maintaining
their nonimmigrant status, and in connection with any applications for
immigrant visas. It is further alleged that the respondent repeatedly
assured the Castillos that they had nothing to worry about and that they
had applications pending before the American consul in Toronto,
Canada, when no such applications had actually been accepted for processing in Toronto. Finally, the complaint characterizes this advice and
information as misleading and deceiving, and states that the Castillos
relied on it to their detriment.
Mr. Castillo testified at the proceedings that he retained the respondent on June 19, 1972, in order to get legal extensions of his temporary
stay and to obtain lawful permanent resident status. Before retaining
the respondent, Mr. Castillo had applied for a labor certification. He
stated that he had informed the respondent about this. Mr. and Mrs.
Castillo became the parents of a United States citizen child on September 2, 1972, less than three months after they had originally retained the respondent to assist them.
Mr. Castillo stated that he had agreed to pay the respondent $1,000
for lawful permanent resident status for both himself and his wife.
Canceled checks corroborate his testimony that he actually did pay

$350. On cross-examination it was brought out that Mr. Castillo had
agreed to pay the balance of the $1,000 in December 1972 but that he
had not paid anything beyond the $350.
Mr. Castillo testified that he had visited or spoken with the respondent approximately once a week concerning his ease, and that the
respondent had told him that he had an open file in Toronto, that
everything was ready for him to get his visa, and that it was just a

matter of time. The respondent denies having made such statements or
given such assurances.
In June 1973 Mr. Castillo contacted the AMerican consulate in Toronto by telephone and was told that there was no file in his name. The
absence of a file was corroborated by the American consul herself, Ms.
Eleanor Ridge, who testified at the proceeding that she had performed a
thorough search, which revealed that there was nothing there relating
to the Castillos.z However, the absence of a record at the consulate
does not necessarily mean that no application was ever submitted or
that there has been no correspondence concerning a given case. It
means only that the application did not meet the criteria for acceptance
for processing. An incomplete or otherwise unacceptable application
She also testifie d that her files contained nothing relating to Mr. & Mrs. Muniz (charge
#2), Mr. Georges (charge #3), Mr. & Mrs. Zunino (charge #4), or Ms. Olivares (charge

#7). There was an approved visa petition on file relating to Mr. Ilidalgo (charge #6).

393

Interim Decision #2624
would be returned to the sender, and no record would be made for the
applicant.
At the time any application would have been made for the Castillos,
Toronto was no longer accepting for processing applications made by
alien parents of United States citizen children under the age of 21 if the
parents were not former residents of Canada, with certain exceptions.
If the alien parents had been from Chile and had claimed that they
would suffer persecution if they had to return to Chile to make their visa
applications, the consulate general would have made a determination
as to whether or not the persecution claim was a valid one. If an asylum

request had already been denied and this was known in Toronto, the
visa application would not have been accepted. However, ordinarily it
was not known in Toronto whether requests for asylum had been denied
or not.
Mrs. Castillo for the most part corroborated her husband's testimony
as stated above.
The record indicates that both Mr. and Mrs. Castillo were out of status
when they retained the respondent. Mr. Castillo's 1-94, ArrivalDeparture Record, shows his admission as a R 2 visitor on December
12, 1968, a change of status to that of an F-1 student on March 12, 1969,
and several extensions of stay through February 2, 1972 (Exhibit 19).
He stated that he was working when he retained the respondent. A
call in letter (Exhibit 21) shows that Mr. Castillo was required to depart
from the United States by May 6, 1972. Three extensions of voluntary
departure were then authorized, the first obtained by Mr. Castillo
himself, and the other two evidently by the respondent.
A note dated November 3, 1972, and signed by the respondent describes Mrs. Castillo and contains a photocopy of the reverse side of her
Form 1 94 indicating extensions of stay at least through December 14,
1971 (Exhibit 22). The note states that Mrs. (or perhaps Mr.—it is not
clear which) Castillo was a Chilean refugee. Whether the term "refugee" described her official immigrant, status or merely her way of
thinking of herself is not shown. The note also states that she is the
mother of a newborn baby.
The respondent denied telling the Castillos that they had nothing to
-

-

worry about, though he concedes he may have said, after obtaining an

extension of voluntary departure, that there was nothing to worry
about for the time being, but that they should see him again before the
p articular extension was to run out. He said that he felt he had fulfilled
his obligation to them by obtaining extensions of voluntary departure;
he told them there was no way they could stay in the United States
p ermanently, but he kept them here lawfully as long as he could. At the
hearing he did not recall that they had a United States citizen child,
d ezpite the fact that Exhibit 22 indicates that he was aware of this. Still
394

Interim Decision #2624
he stated that he had filed papers for them in Toronto, but he offered no
copies of any such papers from his files. He may have filed a visa
application or a Form FS-497A, Preliminary Questionnaire to Determine Immigrant Status3, for Mr. Castillo, but, regrettably, that form is
not included in the record.'
Mr. Castillo's testimony contains some contradictions and evidence of
hostility, which cast some doubt on his credibility. In an interview held
on July 2, 1973, by a Service investigator, at which a statement was
taken, Mr. Castillo was evidently asked whether he had ever signed any
application for the respondent to send to Toronto and answered, "No,
never." At the proceeding, before being confronted with this statement,
he admitted having signed some papers for the respondent relating to a
visa. After being shown his earlier statement, which, unfortunately,
was not introduced into evidence, he affirmed the truth of what he had
said in that statement. He explained the apparent discrepancy by saying
that while he had signed a paper relating to his visa, he did not have any
idea that it was going to be sent to Toronto. Therefore, he could not
answer yes to a question as to whether he had ever signed any application for the respondent to send to Toronto. We are not convinced by this
explanation.
On the question of his extensions of stay, Mr. Castillo stated that he
had obtained the first of three extensions for himself, and that after he

had retained the respondent, the latter obtained one extension for him.
It was only most reluctantly and under cross-examination that he admitted that the respondent had obtained two extensions of stay for him.
In addition, on the subject of his asylum claim, Mr. Castillo testified at
the hearing that he was a member of the National Party in Chile and
denied being a member of the "Followers of O'Higgins," whereas the
District Director stated in his letter to the Office of Refugee and Migration Affairs of the Department of State, in connection with an earlier
asylum claim, that Mr. Castillo had claimed to be a member of the
"Followers of O'Higgins." (Exhibit 42) Mr. Castillo said that the statement in the District Director's letter was a mistake.

On balance we question the credibility of Mr. Castillo's testimony.
Accordingly, we find that the Service has failed to sustain its burden to
3 There is A reference in the transcript (Part I, pp. 73-75) to a notice which Mr. Castillo
received from the American Consul in Toronto indicating that a visa application or
preliminary questionnaire had been filed. It appears to have been dated Jima 26, 19'T3 (Tr.
Part I, p. 74), only three days before the respondent returned all of Mr. Castillo's papers
to him and their attorney-client relationship was terminated.
4 At oral argument counsel stated that the form was returned to Mr. Castillo stamped

TRT42A, see infra, and dated June 20, 1975 - However, as counsel below objected to the

introduction of this document into evidence, with the result that it was not introduced, it is
not before us, and we do not consider it.

395

Interim Decision #2624
establish by evidence which is clear, convincing, and unequivocal that
the respondent willfully deceived or misled the Castillos concerning any
matter relating to their case.
CHARGE #2
The second charge in the complaint, which alleges a violation of 8

C.F.R. 292.3(a)(4), contains allegations that the respondent was retained by Jose Ramon Muniz-Lyon and Maria Lucia Berguecio-Marin,
husband and wife and natives and citizens of Chile, to obtain lawful
permanent resident status; that he accepted fees from them; and that he
failed to represent them adequately either with regard to their nonimmigrant status or in connection with any applications for immigrant
visas. It is further alleged that the respondent repeatedly assured Mr.
and Mrs Muniz that they had nothing to worry about and that they had
applications pending before the American Consul in Toronto, Canada,
when no such applications had actually been accepted for processing in
Toronto. Finally, the complaint states that Mr. and Mrs. Muniz relied on
this advice and this information, which are characterized as misleading
and deceiving.
Mr. Muniz testified at the hearing that he hired the respondent on
January 27, 1972, in order to obtain lawful permanent resident status.
He and his wife had a United States citizen child born on July 26, 1972.
Mr. Muniz agreed to pay the respondent $500 for this service and
actually did pay $250; he was to pay the rest upon receiving his lawful
permanent resident status. He also paid an additional $125 for a "trip to
Washington" concerning the visa application. According to Mr. Muniz,
the respondent told him that it would take one-and-a-half to two years to
obtain his residence. Sometime in 1973 the respondent allegedly told
111r. Muniz that he would be able to get his lawful permanent resident
status in Toronto the following August or October.
After reading an article in a Miami newspaper which called into
question the respondent's practices, Mr. Muniz asked the respondent
for written assurance that he would get his lawful permanent resident
status in August or October. At that time, according to Mr. Muniz, the
respondent returned to him the Form FS-497A, Preliminary Questionnaire to Determine Immigrant Status, stamped April 5, 1973, and
marked TRT42A, and told him the notation meant that the application
Ilan already been approved. Mr. Muniz then went to the Immigration
and Naturalization Service office, where Officer George E. Tarrant
Informed him that the code meant that the application had not been
approved.
At the time when Mr. Muniz first retained the respondent, he was
" under the impression that he had been granted political asylum. As it
was brought out at the hearing, what probably happened was that he
-

396

Interim Decision #2624
applied for asylum at Service headquarters in April 1971 and was
granted voluntary departure by April 12, 1972. He believed that this
was a grant of political asylum until it was explained to him at the
hearing that it was actually voluntary departure and not asylum. He
stated that his wife had also been granted asylum when Salvador
Allende was in power.

In August 1973, with the assistance of Officer Tarrant, Mr. Muniz
filled out an application for a visa and sent it to Chile, where he was put
on a waiting list. By the time of the hearing in this ease he had still n ot
procured a resident visa. Mrs. Muniz returned to Chile in December
1974, after the fall of Allende.
The respondent denied any wrongdoing in the Muniz case. He said
that he had Mr. and Mrs. Muniz apply for visas in Toronto not because lie
thought they would be successful but because they would not go anywhere else. He said that he had requested them to make their applications in Chile but they had refused to do so. The respondent denied
having said the notation. TRT42A meant everything was all right. He
said that he had given 1VIr. Muniz another paper (see Exhibit 42) along
with the returned form, which explained that the form had not been

approved. 5 The respondent did not remember precisely about the "trip
to Washington" for which Mr. Muniz had paid him $125, although it
sounded familiar. He stated that obviously $125 would not cover the
trip, and that it would have been to see someone in the State Department concerning an asylum claim.
The core of the accusation concerning Mr. Muniz relates to the return
of the Form GS-497A and the explanation given by the respondent. Mr.
Muniz testified that the respondent told him it meant approval. However, Mr. Muniz was also quite sure that he had been granted political
asylum when he had not been, and he was confused throughout his
testimony about the dates on which various key events took place.
We are not convinced by the testimony of Mr. Muniz that the respondent told him that the code TRT42A meant approval when it actually
meant disapproval. Since it is so easy to check with the Service and fired
out what that symbol actually means, as Mr. Muniz did, it seems highly
unlikely that the respondent would have assured his client that it meant
the opposite of what it actually meant. In addition, Mr. Muniz gave

contradictory testimony concerning whether or not he had discussed
political asylum with the respondent. At first he denied having discussed the matter (Tr. Part II, pp. 93, 97), but he later admitted that he
had discussed asylum (Tr. Part H, p. 122). Moreover, because Mr.
We note that there is no name, address, or signature on Exhibit 42. It is not clear,
therefore, whether this is simply a sample, as it appears to be, or whether it was offered
as the very piece of paper which the respondent allegedly gave to Mr. Muniz along with
the returned Preliminary Questionnaire.
397

Interim Decision #2624
Muniz was so certain that he had been granted asylum when he had not
been, it seems to us that he could have been similarly mistaken regarding what the respondent told him about his application. People often
hear only what they want to hear, and when they are disappointed they
may turn against someone who is a convenient target even though he
may not be the cause of their disappointment.
Because we we are left with some unresolved doubts concerning the
Muniz case, and because it is the burden of the Service to resolve those
doubts, we find that charge #2 has not been established by clear,

convincing, and unequivocal evidence.
CHARGE #3
The third charge in the complaint, which alleges a violation of 8
C. F.R. 292.3(a)(4), contains allegations that the respondent was retained-by Antoine G. Georges, a native and citizen of Haiti, so that he
might obtain lawful permanent resident status; and that the respondent
failed to represent him adequately either as to his nonimmigrant status
or in connection with any application for an immigrant visa. It further
alleges that the respondent accepted important nationality, immigra

ton, and other documents from Mr. Georges and thereafter refused to
return them to him even when repeatedly asked to do so. It is further
alleged that the respondent assured Mr. Georges that he had nothing to
worry about, although he had taken little or no action in behalf of his
client while regularly accepting fees from him. The complaint characterizes this conduct as misleading and deceiving, and states that Mr.
Georges relied on it to his detriment until he retained new counsel in
August 1974.
Mr. Georges testified that he had last entered the United States as a
nonimmigrant visitor on February 19, 1972. The record indicates that he
has been in violation of his status since March 1972 (Exhibit41, p. 4). He
monied a United States citizen on November 1, 1973, and retained the
respondent on November 9 or 19, 1973, in order to obtain lawful permanent resident status. He agreed to pay the respondent $700 and 'actually
paid him $510 in cash in several payments.
Mr. Georges gave the respondent his passport, Form 1-94 (Arrivalrpparture Record), his marriage certificate, his -wife's divorce decree

terminating a prior marriage, and her birth certificate. In August 1974,
rime months later, Mr. Georges retained new counsel. He informed the
Service of his change of counsel by letter and indicated on the letter that
he had on several occasions asked the respondent to return his documents to him but that the respondent had refused to do so.
The record contains a sworn statement signed by the respondent. It is
a- question-answer interview before Officer Tarrant concerning a complaint by Mr. Georges that he had been unable to obtain his documents
898

Interim Decision #2624
from the respondent and that he had paid the respondent for services
which were not rendered. At the time of the interview, the respondent

turned over to Officer Tarrant Mr. Georges' passport, I-94, and marriage certificate, Mrs. Georges' birth certificate with the name of the
child omitted, an amendment to correct errors on Mrs. Georges' birth
certificate, Mrs. Georges' divorce decree, and some other documents.
The respondent said in the statement that he had prepared a visa
petition in behalf of Mr. Georges but had never filed it.
At the hearing the respondent indicated that he had tried on several
occasions to contact Mrs. Georges because it was necessary to obtain a
birth certificate which would be acceptable to the Service, and her birth
certificate was defective in that her name was ommitted from it. He
thought that she personally had to seek the correction. He said that
Mrs. Georges was never home on these occasions and that lt.Er. Georges
never knew where or how to reach her. Consequently, the respondent
became suspicious that the marriage might be fraudulent. He said that
he had prepared a visa petition, but because of his suspicions and his
inability to contact Mrs. Georges, he did not in the nine months during
which he represented Mr_ Georges submit the visa petition to the

Service. 6 No application for a visa was filed because the petition had not
yet been approved.
Having retained new counsel, Mr. Georges is now the beneficiary of a
visa petition which was approved on December 27, 1974:
On cross-examination Mr. Georges became angry when questioned
about the validity of his marriage. He said that he was participating in
this proceeding in order to get his money back, not to be a defendant. It
is possible that the witness became defensive because he wanted to
conceal a fraudulent marriage and did not expect to be questioned
concerning his marriage at this proceeding. This could lend eredence to

the respondent's testimony. On the other hand, Mr. Georges 'described
his courtship of his wife without hesitation and emphatically denied that
he paid her to marry him or that he married her only to obtain immigration benefits. He denied categorically that the respondent had ever
mentioned to him that he thought the marriage might be fraudulent. The testimony and other evidence relating to this charge raise more
questions than they answer, We must determine whether or not the

respondent willfully misled or deceived Mr. Georges concerning his
immigration case. The evidence shows that the respondent delayed the
filing of a visa petition in Mr. George's behalf. The respondent says that
The record does not contain a copy of the alleged visa petition, the amendment to
correct errors on Mrs. Georges' birth certificate, or other documents relating to the
Georges rose Hence, we cannot ascertain how much of the nine months was consumed in
the preparation of the alleged visa petition or in attempting to procure a corrected birth
certificate.
299

Interim Decision #2624
he made several efforts to contact the petitioner, Mr. Georges' wife,
without success and that he grew to suspect the bona fides of their
marriage. There is very little in the record to indicate what the respondent promised he would do.
Not having had the opportunity to observe the demeanor of the
witnesses to aid us in determining credibility, we find that the respondent's handling of this case was ineffectual, but we cannot find that the
Service has proved by clear, convincing, and unequivocal evidence that
he willfully misled his client.

CHARGE #4
The fourth charge, which alleges a violation of 8 C.F.R. 292.3 (a)(4),
contains allegations that the respondent was retained and paid fees by
Adolfo Bartolome Zunino-Riveros and Norma Estella Gomara-Caceres,
husband and wife, so that they might obtain lawful permanent resident
status; that they signed forms and gave the respondent their passports
and immigration documents; and that the respondent assured them that
there was nothing to worry about. It is further alleged that the respondent failed to represent them adequately either as to their nonimmigrant status or concerning any applications for immigrant visas; that he
assured them that they had applications pending in Toronto, Canada,
when no such applications were pending; and that this pattern continued
until June 1973 when Mr. Zunino demanded the return of his docu
ments. It is alleged that the respondent returned only the passport and
asked for additional fees "for protection." The complaint characterizes
this conduct as misleading and deceiving, and states that the Zuninos
relied on it to their detriment.
Mr. Zunino, a native and citizen of Chile, testified that the respondent
told him that he was going to obtain his lawful permanent resident
status for him. Mr. Zunino paid $250 at the outset. Receipts were given
on the back of the respondent's business card. Another $250 was to be
paid when Mr. Zunino obtained his residence. Mr. Zunino further testified that the respondent had told him that he had sent his immigration
papers to Toronto—including his fingerprints and photograph. They
had many meetings, and, according to Air. Zunino, at these meetings
the respondent assured Mr. Zunino that his immigration papers were all
in order. When Mrs. Zunino and their three children, all natives and
citizens of Chile, arrived in the United States, their papers were also
turned over to the respondent. Mr. Zunino stated that the respondent
never asked for more money to arrange for the permanent residence of
his wife and children. The only time he asked for more money was when
Mr. Zunino requested the return of his papers. Then the respondent is
alleged to have asked for an additional $100 "for protection" and to

speed things up.
400

Imterim Decision #2624

Before he sought the respondent's services, Dlr. Zunino evidently had
obtained several extensions of stay or of voluntary departure for himself
merely by requesting the extensions at Service headquarters. Mr.
Zunino stated that he had never discussed political asylum with the
respondent because he had never been involved in politics.
Mrs. Zunino testified briefly. She said that while in this country she
had worked in a factory as a sewing machine operator, in a laundry, and
as a maid. She was asked about a recommendation from an employer in
connection with the possibility of obtaining a labor certification.
Mrs. Zunino testified that she had received a written recommendation
from her employer which had been shown to the respondent who had
read the letter and returned it to her. Mrs. Zunino testified that she did
not remember whether or not the respondent had made any comment
about the possibility of obtaining a labor certification for her.
The respondent testified that he had not worked on a labor certification for either Mr. or Mrs. Zunino (Tr. Part VI, pp. 90-91). He also
denied assuring them that they had pending applications in Toronto and
that he had ever asked for additional money as "protection."
The evidence of record does not indicate any %Nay in which the respondent could have obtained lawful permanent resident status for these

aliens. No mention was made of any United States citizen or lawful
permanent resident relatives; there was evidently no hope of obtaining - a
labor certification; and they made no request for political asylum. The
respondent testified that there was no basis on which to file a visa
application for them (Tr. Part VI, p. 34).
The respondent testified that none of the advice he had given to any of
his clients was detrimental to them, because in every case he prolonged
their stay in the United States, and it was to do that that they had
retained him. He said that he used every tooL and technicality at his

disposal within the law and the code of ethics to keep his clients in the
United States as long as possible.
In view a the fact that there was no discernible basis on which Mr. and
Mrs. Zunino could seek lawful permanent resident status in the United
States, we find it hard to believe that the respondent would have
promised them that he would obtain that prize for them. The rejection of
the employment letter would have been some indication to them that no
such promise was made. We find it far likelier that he promised to do all
he could to keep them in the United States as long as he could.
Accordingly, we find that the Service has not sustained its burden to
establish charge #4 by clear, convincing, and unequivocal evidence.
CHARGE #5

The fifth charge originally alleged a violation of 8 C.F.R. 292.3(a)(3)
and (4). In its memorandum on appeal and at oral argument the Service
401

Interim Decision #264
conceded that the alleged violation of 8 C.F.R. 292.3(a)(4) had not been
established. Therefore, 'we shall not consider the evidence adduced
under that portion of the charge.
With reference to the portion of the charge relating to 8 C.F.R.
292.3(a)(3), it is alleged that the respondent was retained and paid fees
by Freddy Arnoldo Pradenas-Zurita, a native and citizen of Chile; that

Mr. Pradenas was furnished certain forms by the Service which he
gave, along with his passport, to the respondent to complete; that Mr.
Pradenas married a United States citizen and subsequently called the
respondent repeatedly and demanded the return of his passport, with no
response; and that this pattern continued until NOvember 1973 when
Mr. Pradenas and his wife went to the Service only to discover that
little or nothing had been done on their behalf. It is concluded in the
complaint that this "misleading and deceiving advice, information and
inaction . . . worked to the detriment of officers of the Immigration and
Naturalization Service who were obstructed in the performance of their
duties."
The regulation provides for suspension or disbarment of an attorney
or representative who "willfully misleads, misinforms, or deceives an
officer or employee of the Department of Justice concerning any material and relevant fact in connection with a case. . . . " 8 C.F.R.
292.3(a)(3). The only evidence bearing on this charge in the record is
testimony by Mr. Pradenas that he received a "call in letter" (Exhibit
32) from the Service requesting an interview and that he gave the letter
to the respondent, who said that he would represent Mr. Pradenas and
told Mr. Pradenas to stay home. The call-in letter has a notation on it
dated June 28, 1973, saying, "Mr. Solomon will bring in."
On the basis of this scanty evidence, we do not find that the respondent willfully misled, misinformed, or deceived any officer or employee
of the Department of Justice concerning any fact, material and relevant
or not, in connection with this case.

CHARGE #6
The sixth charge, which alleges a violation of 8 C.F.R. 292.3(a)(3) and
(4), contains allegations that the respondent was retained and paid fees
by Mr_ [Everado] Efraira Hidalgo-Caicedo to represent him in deportation proceedings, which he did; that in September and November 1972
IVIr. Hidalgo received letters from the Service requesting that he appear
for interviews, and in March 1973 a notice ordering him to appear
packed and ready for deportation; that Mr. Hidalgo, on the advice of his
counsel, the respondent, did not appear on any of these occasions; and
that the same thing happened twice in May 1973. It is alleged that on
these occasions the respondent told Mr. Hidalgo that he need not worry
It is further alleged that during this time the respondent assured Mr.

402

Interim Decision #2624
Hidalgo that an immigrant visa was being actively processed at the
American Consulate in Toronto, Canada, when this was not true. In
conclusion it is alleged in this complaint that the respondent's actions
were misleading and deceiving, and were detrimental to Mr. Hidalgo
and to officers of the Immigration and NaturalizationService, who were
hindered and obstructed in the performance of their duties.
At this proceeding Mr. Hidalgo, a native and citizen of Colombia,
testified that he had retained the respondent in January 1972, when he
was detained by the Service and was faced with possible deportation.
On that occasion he paid the respondent $250 to represent him at his
deportation proceeding, which was held on January 28, 1972. Evidently
Mr. Hidalgo was found deportable, released from custody, and granted
six months voluntary departure, with an alternate order of deportation.
Mr. Hidalgo further testified that he had spoken with the respondent
about helping him to obtain lawful permanent resident status, as his
wife was a United States citizen. The respondent allegedly told himn that
his fee for that service would be $400, payable when Mr. Hidalgo
received his resident visa. Mr. Hidalgo did not make any payments
beyond the original $250. The record does not contain a visa petiliun
filed on January 27, 1972, and approved on February 18, 1972, of which
Mr. Hidalgo is the beneficiary.
Exhibit 37 consists of three call-in letters which the Service sent to

Mr. Hidalgo with copies to the respondent. They are dated September
28, 1972, November 13, 1972, and March 12, 1973. The first two of the
three ask Mr. Hidalgo to appear for an interview concerning his immigrant status, and the last one informs him that a final order of deportation has been entered and orders him to appear with baggage, ready for
deportation. It is alleged that Mr. Hidalgo failed to appear on each of
these occasions.
Mr. Hidalgo testified that each time he had received a "call-in letter"
from the Immigration and Naturalization Service, he had telephoned
the respondent. On those occasions the respondent arranged to meet
him in the waiting room at Service headquarters. Each time, according
to Mr. Hidalgo, the respondent assured him that everything was all
right. Mr. Hidalgo himself never appeared before an officer of the
Immigration and Naturalization Service on any of these occasions.
The respondent denied having told Mr. Hidalgo, to disregard the
notices sent by the Service. He said that he had met Mr. Hidalgo many
times at Service headquarters and that each time, he, the respondent,
had met with someone in the building. The respondent said that if he did
not appear for Mr. Hidalgo, such an omission was unintentional and
h appencd by mistake. Moreover, he denied having implied to Mr.
Hidalgo that everything was all right permanently, although he admitted that he might have said, after meeting with a Service officer and
403

Interim Decision #2624
obtaining an extension of voluntary departure, that everything was all
right for the time being.
The record does not show that the respondent appeared in Mr. Hidalgo's place and obtained extensions of voluntary departure for him; the
November 13, 1972, letter, however, has a handwritten notation dated
March 2, 1973, saying "Atty [sic] Solomon will bring in Monday." It also
says "FEted to appear," but that notation is not dated and it is not clear
whether it relates to March 2, 1973, or some other date.
Mr. Hidalgo testified that the respondent had told him that his papers
had been sent to Canada and "were working," and that everything was
all right; all he had to do was wait. Initially, according to Mr. Hidalgo,
the respondent told him it would take 10 months to a year to get his visa.
Then, when he received the last call-in letter, the respondent told him it
would take about three or four weeks. Another witness , Mr. Jorge
Sarmiento, corroborated Mr. Hidalgo's testimony, saying that he had
heard the respondent tell Mr. Hidalgo that the papers "were working in
Toronto and they were coming out fine." (Tr. Part IV, p. 80)
The record contains two photocopies of a Form FS-499, Immigrant
Visa Control Card, relating to Mr. Hidalgo (Exhibits 26 and 36). Both
show that Mr. Hidalgo was represented by the respondent, and that his
immediate relative visa petition was filed on January 27, 1972, and was
approved on February 18, 1972. Both show a notation concerning "PKT
3" dated March 8, 1972. The record does not, however, tell us what
"PKT 3" is or what was done with it on March 8, 1972. Exhibit 26 is a
copy of this card made at a later date. It shows the date July 17, 1973, in
the box for "PKT 3," and also says "Sent US PKT 3 1018/T4 [sic]. . . ."
This later version of the card also contains a notation dated Filly 25, 1973,
indicating that Mr. Hidalgo was instructed to apply for permission to
reapply for entry into the United States after deportation on Form
1-212, and there is a later notation, dated January 8, 1974, which says
"No need for permission. . . ." Unfortunately, these notations are not
explained in the record. However, since Mr. Hidalgo allegedly went to
the Immigration and Naturalization Service to inquire about his case in

June 1973, it appears that Packet 3 was sent once when the respondent
was still representing him, shortly after the visa petition was approved.
It was sent to him twice more, and he was first instructefl about the
need to seek permission to reapply for admission to the United States
after deportation after his attorney-client relationship with_ the respondent had terminated. We are puzzled by the notation that p emission to
reapply is no longer necessary, but are left with our pozvlement.
It appears to us that the respondent did represent Air. Hidalgo
adequately at his deportation hearing. Six months voluntary departure
tirne is substantially greater than the average grant. More over, he did

ale a visa petition for Mr. Hidalgo. However, Mr. Hidalgo 'was married
404

Interim Decision #2624
to a United States citizen and was the beneficiary of an approved visa
petition. In view of this fact, we find that the respondent's advice to Mr.
Hidalgo that he not appear before the Service in response to several
call-in letters, coupled with the respondent's failure to .appear himself in
behalf of Mr. Hidalgo on those occasions, was misleading to Mr. Hidalgo
and worked to his detriment; creating the conditions for a final order of
deportation to be entered against him, with the possible consequence of
his being denied entry into the United States at a later time, unless he
could obtain the permission of the Attorney General to enter.

Further, we find that the failure of the respondent to follow up the
approval of the visa petition by complying with the instructions and
completing the forms contained in Packed 3 7 which were sent to him
shortly after the visa petition was approved, and his failure to take any
further action on the visa application for more than a year without
explanation, as far as this record shows, while assuring his client that
everything was in order for him to receive an immigrant visa, had the
effect of misleading and deceiving Mr. Hidalgo.
Accordingly, we conclude that the charge under 8 C.F.R. 292.3(a)(4)
,

has been sustained.- However, we cannot determine from this record

that any officer or employee of the Department of Justice was misled,
misinformed, and deceived as to any material or relevant fact in connection with this case. Therefore, we hold that the charge under 8 C.F.R.
292.3(a)(3) has not been sustained.
CHARGE #7
The seventh and last charge, which alleges a violation of 8 C.F.R.
292.3(1)(4), contains allegations that the respondent was retained and
paid fees by Aurora Olivares Oyarzun, a native and citizen of Chile, so
that she might obtain lawful permanent resident status in the United
States, and that he did not adequately represent her in that regard. It is
further alleged that the respondent repeatedly assured Ms- Olivares
that she had no problem, that her papers were in Washington, and that
she would automatically acquire residence after two years iii the United

States, all of which was untrue. It is also alleged that despite repeated
requests that the respondent return Ms. Olivares' papers to her, he
refused to do so. Lastly, it is alleged that when Ms. Olivares was
granted voluntary departure on or before February 20, 1974, the respondent advised her to ignore the notice. The complaint characterized
all of the above advice and conduct as misleading and deceiving, and
states that Ms. Olivares relied upon it to her detriment.
Ms. Olivares testified that she had retained the respondent to obtain
lawful permanent resident status for her and that the agreed upon fee
was $500, of which she had paid $420, twice by cheek and several times
7

We infer that Packet 3 contains a visa application and other related forms.
405

Interim Decision #2624
in cash. She said that she had requested a receipt, but that the respondent had said a receipt was not necessary because he would write what
she had paid in her file. Ms. Olivares stated that the respondent told her
that he had sent her papers to Washington and that she would get her
visa automatically in two years; all she had to do was wait. When she
was questioned concerning her application for political asylum, the
denied the truth of several statements she had evidently made in an
interview with a Service officer, saying that the respondent had instructed her how to answer. The earlier statement is not part of this
record,
Ms. Olivares received a notice from the Service ordering her to
depart from the United States on or before February 20, 1974. When
she informed the respondent about this, he told her that he would go
with her to Service headquarters on that date. However, Ms. Olivares
was alarmed by the notice because she did not have enough money to
effect her departure by that date, so she went to the Service officer
herself ahead of time and obtained a three-month extension. Ms. Olivares also stated that when she asked the respondent to return her
passport and other papers, he told her that lup enuld do so, but that then
it would be her responsibility to take further action. She said that he did
not return the papers.
The respondent denied that he had told Ms. Olivares that she would
obtain her permanent residence automatically within two years. He said
that there was no basis for her to apply for lawful permanent resident
status. Concerning her asylum claim, he stated that she had provided
him with all the information; clearly he could not have fabricated that
story himself. He said that he had agreed to accompany her to the
Service offices on the date specified in her notice from the Service,
saying it was to her advantage to wait until the last moment. He denied
refusing to return her papers and declared that indeed he had returned
everything to her.
In our opinion, Ms. Olivares was not a credible witness. At the
hearing she herself discredited an earlier statement she had made to a
Service officer. She admitted making false claims to entitlement to
political asylum .6 We therefore conclude that charge #7 has not been
sustained.

CONCLUSION
Contrary to the opinion expressed by. the Service Appellate Trial
Attorney at oral argument, we have found that the evidence in these
eases has not been overwhelming. The burden of proof, of course, rests
upon the Service. In this case the Serviceh as attempted to satisfy its
burden through testimony and some documentary evidence. The re8

Her request for political asylum was denied on December 12, 1973 (Exhibit 34).
406

Interim Decision #2624
spondent, for the most part, has simply denied. the allegations against
him, but has not offered any records to corroborate his testimony, such
as copies of papers filed in behalf of his clients, or of letters to them
describing actions taken, or confirming telephone conversations with
them. However, some of his denials have been corroborated by the
complaining witnesses themselves, and as noted, in other instances
their testimony was neither credible nor convincing. It is within such a
framework that we have arrived at our conclusions.
We have concluded that the allegations involving a violation of 8
C.F.R. 292.8(a)(4) in charge #6, involving ]Ii. Hidalgo, have been
sustained.
The respondent established an attorney-client relationship with Mr.
Hidalgo, represented him creditably in deportation proceedings, and
filed a visa petition for him which was subsequently approved. Having
created a relationship of confidence and trust, the respondent thereafter
failed to follow through on his client's visa application but at the same
time assured him that everything was, in order for him to receive an
immigrant visa. Moreover, he instructed his client not to appear in
response to notices from the Immigration and Naturalization Service

demanding his appearance, and by not appearing in his stead, the
respondent created the conditions for a final order of deportation to be
entered against Mr. Hidalgo, and thus jeopardized his chances to be
readmitted to the United States to join his wife after deportation.
Having reached these conclusions, we believe that a six-month suspension from practice before the Immigration and Naturalization Service and before this Board is warranted.
ORDER: The respondent is suspended from the practice of law
before the Immigration and Naturalization Service and before the
Board of Immigration Appeals for a period of six months.
FURTHER ORDER: The record is certified to the Attorney General
for final disposition, and the foregoing order is stayed pending such
disposition.

CONCURRING OPINION: Irving A. Appletnan, Board Member
This is not a case with which one can be comfortable. The Government's case is imprecise, despite 699 pages of testimony, and -44
exhibits. The Service is not aided here by any statutory mandate, such
as the Immigration and Nationality Act places on an alien to show the
time, place, and manner of his entry into the United States. In this
disbarment proceeding the Government must supply the missing witness, prove the nonperformance or establish the misfeasance, or run the
risk its case will fall—and there was a persistent failure to recognize this
burden of proof.
Trial counsel for the respondent also bears a share of the blame.
407

Interim Decision #2624
Despite numerous procedural objections, on occasion he too failed to ask
the necessary further questions of the witnesses, and to pursue the facts
to their ultimate, in behalf of his client. In this, perhaps he has some
excuse in the lack of supporting documentation from his client to establish the "what" and "when" of events. Solomon's office is in his home. He
is a sole practitioner with no secretary. His "files," such as they are, by
his own definition consist only of copies of forms filed in various places.
Not only do we not have the original complaints filed with the Service
by the complainants, but we do not have the pretrial depositions which

were taken from witnesses. Neither side sought to introduce these, for
reasons not apparent in the record. Under the current procedure (happily now in process of change, see Federal Register, Volume 41, No.
211, November 11, 1976) we are called upon to determine credibility on
a cold record, without having observed demeanor ourselves and without
the evaluation of anyone who did. It would have been helpful to have
had the complaints and depositions ; but as it is we must decide the case
on the record before us, and it is frequently inadequate.'
Some preliminary observations are needed. The procedural issues
which have been raised are without merit In the words of one court!
Such [disbarment] proceedings are not law suits between parties litigant but rather
are in the nature of an inquest or inquiry as to the conduct of the respondent. They are
not for the purpose of punishment, but rather seek to determine the fitness of an officer
of the court to continue in that capacity and to protect the courts and the public from the
official ministration of persons unfit to practice.. . The real question at issue in a
disbarment proceeding is the public interest and an attorney's right to continue to
practice aprofession imbued with public trust. In re Echeles, 430 F.2d 347, 7 Cir. 1970.

While the respondent is entitled to procedural due process (Bogart v.
Carter, 445 F.2d 321, 9 Cir. 1971; In re Bogart, Interim Decision 2465,
A.G. 1976), and may even plead the Fifth Amendment (Spevak v. Klein,
385 U.S. 511, 1967), I know of no authority which assures him the full
panoply of pleadings available in a criminal trial, or, for that matter, in
art ordinary civil proceeding. The hearing covered a period, in all, of four
irl=ys. No prejudicial error has been shown. On the contrary, the Gov-

ernment fully informed the respondent of the charges against him, made
fully available to him the evidence in its files, and has demonstrated
every effort to insure a fair hearing.
The homogeneous quality of the testimony of the Chilean complainaltts is disturbing. All were here in illegal status and were faced with
deportation to Chile at the time they went to Solomon. The communist
Government of Allende had come in power in Chile in 1970. He was not
deposed until September 11, 1973. They came to Solomon during this
period. Solomon seems to have deemed it his responsibility as an attorIt will be noted that the one charge sustained rests on documentary evidence, rather
than the credibility of witnesses.
408

Interim Decision #2624
ney to keep them here as long as possible consistent with the law, and he
so testified. Without question this was the desire of his clients as well.
An understandable reluctance to return to Chile could easily have
influenced their conversations with Solomon, and could color their recollection of those conversations. Indeed, a refusal to admit unwillingness
to return to Chile, as with the complainant Zunino, has to be viewed
with some skepticism, and can reasonably be considered to reflect on the
total credibility of the witness. The record indicates considerable tolerance on the part of the Immigration and Naturalization Service in not
forcing these people to the point of actual deportation to Chile while
Allende was in control. There is evidence that this policy changed after
Allende was deposed. A natural, and perhaps inevitable, unhappiness
over this change of position of the Immigration and Naturalization
Service could account for some of the animus in the testimony of the
complainants, directed at Solomon, and has to be weighed in evaluating
their testimony.
Apart from these general observations, there are specific instances of
inconsistency in the testimony, and inadequacies in the record, as
pointed out in the majority opinion, and as isupplemented below, which

have led me to concur that the requisite clear, convincing, and unequivocal standard of proof has been met only as to Charge 6.
Charge 1

Castillo entered the United States in December 1968 as a tourist,
before Allende came to power. He met and married his wife in the
United States. She too was a nonimmigrant visitor. Long before he
came to Solomon on June 19;1972, he was without status and illegally in
the country. In fact he had already received a letter from the Immigration and Naturalization Service directing that he leave the United
States on or before May 6, 1972. At least four months prior to coming to
Solomon he had received some legal advice (Note Ex. 44 T. — Part I,
pp. 85, 86) respecting his immigration status. His prior representative
had made a telephone call to Toronto for him, apparently for information. Castillo had executed an application for a labor certification to
assist in getting a visa and had also applied for political asylum. So far as
known from the present record both of these applications were denied.

He had been told by his prior counsel that it would take at least a year or
14 months to get a visa through the consulate in Toronto. Clearly, he did
not approach Solomon with the naive innocence in immigration matters
the Government would perhaps have us believe.
Apart from this, when Castillo Caine to Solomon he was faced with
deportation to Chile at a time when the communists were still in control.
H e was so unhappy with the thought of returning to Chile that he even
explored the possibility of getting a visa to Australia. At the very least
409

Interim Decision #2624
he was in a frame of mind where he could easily misunderstand, or
misinterpret, anything told him with respect to his status in this country.
When Castillo talked to Solomon there was a discussion about the
need for a labor certification. At the time Mrs. Castillo was pregnant.
The child was born in the United States on September 2, 1972, and on
October 13, 1972, at the time he gave Solomon a second check for $100,
Castillo furnished Solomon the documents for a visa application, including a birth certificate relating to the child. The United States citizen
child made it unnecessary for the Castllos to secure a labor certification.
In view of the requirement of a labor certification, or proven exemption,
before any consideration could be given anywhere to an application for a
visa, a delay in processing the application was not unreasonable.
Castillo's admission that he filled out an application for an immigration visa at Solomon's direction, came most reluctantly and only under
cross-examination. He had previously advised the Immigration Service,
at the time he initiated his complaint, that no such application had been
made. His unwillingness to admit that he had executed the application,
reflects a possible disposition to "get" Solomon at all costs, even if it
meant misleading the Service about work actually performed by
Solomon.
Solomon's testimony that the application was sent to Toronto without
any real hope of acceptance, must be read with the testimony given by
Ridge, the Vice Counsel at Toronto, that visa applications by some
Chilean refugees could possibly be accepted in Toronto. With even a
Mere possibility that Toronto might accept it, however unlikely,
Solomon would have been remiss in not sending the application, particularly since his clients 'were unwilling to return to Chile for visas. The
testimony of Ridge establishes that the application could have been sent
and would have returned if unacceptable; that it was sometimes returned to the applicant, rather than to counsel; and that in either event
there would have been no record whatsoever at the consulate. The
absence of a record at the consulate in itself is not proof that no efforts
were made in behalf of the Castillos.
in addition to assisting the Castillos with respect to applications for
visas and sending therm to Toronto, there is evidence that there were
some 20 consultations with the clients, and that Solomon was also
iinstrumental in securing two additional extensions of time within which
to depart from the United States—without which, according to Tarrant,
the Immigration and Naturalization Service investigator in the case,
they would have been deported to Chile. Castillo showed the same
e-nrinns reluctance to admit that Solomon had indeed secured the extensions for him.
The extensions of time to depart should not be confused with exten410

Interim Decision #2624
sions of lawful nonimmigrant status. The Castillos' lawful status had
expired before they came to Solomon. Any portion of Charge 1 which
relates to Solomon not acting ethically with respect to lawful nonimmigrant status is not applicable.
One is not impressed with the quality of proof on either side, but the
burden is the Government's, and it is a substantial one. I am not satisfied
that it has been met as to Charge 1. The Castillos not only got the
extensions through Solomon, but had consultantions and visa application assistance, for which they paid, in all, $350.
For these reasons, as well as those stated in the majority opinion, the
charge falls for lack of adequate acceptable evidence to meet the required burden of proof.
Charge 2

'Muniz is a thoroughly confused, and confusing, witness. Initially, he
showed a disorientation on dates, but after several contradictory statements, it was resolved that he is a native of Chile who last entered the
United States on January 29, 1971, as a nonimmigrant visitor. His wife
also entered the United States as a nonimmigrant and was granted
political asylum. She subsequently returned Lu Chile and resides there
now with their United States citizen child, born July 26, 1972. They
retained Solomon on January 27, 1972, and consulted with him about ten
times. During this time he gave Solomon both passports, his daughter's

birth certificate, and his marriage certificate.
Muniz denied that he told Solomon that he was interested in obtaining
political asylum and testified at first that Solomon did not mention
political asylum to him. He admitted that Solomon told him that he could
not guarantee any success, that it would take between a year and a half
and two years before he would be able to determine whether or not he
would be able to stay. Ile stated with great firmness that he did not tell

Solomon that he was afraid to go back to Chile, even though his family
had lost five farms to the communists.
He then testified that he believed he had already been granted political asylum. In actuality the record establishes he had been given extensions of voluntary departure time, a quite different matter. Finally, and
only under cross-examination, did he admit that he told Solomon that it
was important that he not be required to go back to Chile; that he had
problems in Chile and his family was having a real hard time, and he did
not want to go back to Chile. Ultimately, and most reluctantly, he
admitted that he distinctly remembered discussing political asylum with
Solomon. Solomon's testimony was that he attempted to get political
asylum for Muniz, and even made a trip to the Office of Refugee and
Migration Affairs in the Department of State in Washington, in the alien's
behalf.
Muniz also testified, again only under cross-examination, that
411,

Interim Decision #2624
Solomon had shown him letters and all of the statements that he had
sent to the consulate in Toronto, and told him at one time that it was
hard to get "it" now and he was trying again; that he was told on one
occasion that he was not being accepted; and that another application
was filled out.
In the face of this testimony we are asked to believe that Solomon told
him that the symbol TRT-42—A appearing at the top of his rejected visa
application form, meant that his application had been accepted in Toronto, and that Solomon gave him back the form without the accompanying specific rejection letter from the consulate (See Ex. 42).
I have difficulty with this. Solomon testified that both forms were
handed over to Muniz. It seems utterly incredible that, with the
rejection of the form on its face, in symbols clearly understandable to
Immigration and Naturalization Service officers, and to anyone else

knowledgeable in immigration matters, Solomon would hand the form
over saying that the application had been approved. If engaged in a
fraud, as claimed, it seems far more logical that he would have retained
this piece of evidence. That it was returned to Muniz, on the other hand,
is consistent with Solomon's testimony that both forms were returned at
the same time.
With respect to the futility of filing a visa application in Toronto,
again one must refer to the testimony of the vice consul. As noted,
according to Ridge there was at least a possibility that, as a claimed
fugitive from Chile, an application by Muniz might be considered in
Toronto. The labor certification requirement had been overcome by the
birth of a United States citizen child. I do not believe that the Service
has satisfactorily established any obvious exercise of futility in sending
the application to Toronto. On the contrary, in view of the insistence of
Munk that the application go to Toronto, and not to Chile he would have

been remiss in not sending it.
The United States citizen child was born on July 26, 1972. The birth
certificate and other documents were then submitted to Solomon. In
November 1972 he communicated with the consulate and there was a
response. Ultimately, the application was filled out and resubmitted. It
is stamped "Received" at the consulate on April 5, 1973. The rejection
occurred thereafter. It would appear that during the approximate year
or so that Solomon was retained by Muniz, substantial, if unsuccessful,

efforts were being made towards obtaining a visa in Toronto.
In addition, as noted above, Solomon claimed to have made a trip to
Washington to see someone at the Department of State with respect to
Muniz's application for political asylum; he got an extension of stay for
Mrs. Muniz; he appears to have secured extensions of time to remain in
the United States for Mr. Muniz; and there were some ten consultations. For all of this he received the sum of $375.

412

Interim Decision #2624
In the light of this evidence, I cannot find that the Government has
established either a misrepresentation or a detriment by the requisite
burden of proof with respect to Charge 2.
As with Charge 1, it has not been shown that Muniz was in a bona fide
nonimmigrant status at the time he was represented by Solomon or that
there was any misrepresentation of any kind with respect to nonimmigrant status That portion of the charge must also fall.
Charge 3

Georges is a native and citizen of Haiti. It is impossible to realize the
flavor of his testimony without reading it in full. He was abusive, and on
occasion, even profane. He stated in unequivocal terms, more than once,
that the only reason he was present was to get back the fee he paid
Solomon.
In view of the prevalence of immigration frauds, Solomon's stated
reason for withholding the filing of a visa petition until his doubts about
the bona fides of Georges' marriage were resolved, is credible. Solomon
was an experienced immigration practitioner. Several unsuccessful efforts to contact the wife, and the lack of cooperation of his clients, could
easily have triggered a reluctance to go ahead -until he was satisfied.
Apparently, he had not yet resolved the question in his own mind by the
time Georges went to the Service as the result of adverse newspaper

publicity about Solomon. The overall period involved was not that
great, and has not been shown to amount to a wilful deception as
charged (c.f. Charge 6 below). That the petition was ultimately approved by the Service when Georges obtained other counsel is not
determinative. The issue is Solomon's state of mind when he handled the
petition.
Georges is an unconvincing witness. His wife, who allegedly had

personal knowledge of the facts, and who could.perhaps have tipped the
scales, could have been put on the stand by the Government. 2 She was
not, on the apparent assumption, despite Solomon's contradiction of

Georges' testimony, that the charge had been satisfactorily established,
and that it was up to Solomon to call her as a witness. This was an
erroneous assumption in my opinion, and a fatal one so far as this charge
is concerned. I therefore concur that the clear, convincing, and unequivocal burden has not been met as to Georges.
Charge 4

Charge No. 4 relating to the Zuninos, is more troublesome. Solomon
2

She was not available at the time Georges testified, allegedly because of ill health_

Accordingto a statement made by the Government trial attorney she was available at a
later stage of the proceedings.

413

Interim Decision #2624
denied flatly that he assured them that they had pending applications
for immigrant visa at the American Consulate in Toronto. His testimony was that there was no basis whatsoever on which to file such an
application. They had no labor certifications, no possibility of getting
any; and no exemption from the requirement. There was no United
States citizen child or spouse, as in the other cases. It is clear that they
had no chance whatsoever of achieving permanent residence.
To an extent, Solomon's testimony was corroborated by Mrs. Zunino
who stated that she showed Solomon a letter of recommendation from

her employer to help her get a labor certification, that Solomon read it
and returned it to her, apparently because the nature of her work was
not in a category to warrant processing for the purpose of clearance. In
itself this would appear to have been some notice to the Zuninos that
there was a substantial impediment to obtaining permanent residence in
this country. Moreover, I do .not believe Solomon would have rejected
the letter, or given the advice he did, had he been bent on deliberate
deceit as claimed. While Zunino testified that he turned over immigration documents to Solomon for processing a visa, his wife stated that she
was not present when this happened, and hence she could not corroborate it.

However, notwithstanding this manifest ineligibility for a visa, the
record is uncontradicted that Solomon requested a fee of $500, and that

a fee of $250 was actually paid in October 1970. While Solomon is not
charged with receiving excessive fees, the amount of the fee is still
significant in two respects, in my opinion. The first is with respect to
credibility. The greater the legal service promised or performed, the
larger the fee to be expected. If Solomon held out the promise of lawful
permanent residence, one would normally expect him to charge more
than if he agreed merely to consult, and to represent to some lesser

extent, In a very general way, a larger fee would tend to corroborate
Zunino's testimony; a lesser fee, that of Solomon. Second, the fee paid
bears on the allegation of detriment to the alien—assuming a material
misrepresentation. As to the Zuninos, so far as the record shows, the
only detriment they could have suffered as a result of a misrepresentation by Solomon, would be in having paid a needless or irrational fee. In
any opinion Solomon would be within the proscription of 8 C.F.R.
292.3(a)(4) if he made misrepresentations to the Zuninos with respect to
their immigration status, and thereby induced them to pay a fee in no
'way commensurate with the services performed.
This is a nebulous area. It should be approached only on the basis of a
great deal more evidence than we have in this record, respecting the
range of immigration fees generally, and the adequacy of services performed within that range. Five hundred dollars is consistent with the
fee set by Solomon for obtaining permanent residence in other cases
414

Interim Decision #2624
(See, for example, Olivares, T. Part IV, P. 8). On the other hand, in
return for the $250 actually paid, the Zuninos consulted with Solomon
several times over a two-year period, while faced with possible deportation. Mrs. Zunino appears to have received advice concerning a possible
labor certification Zunino himself, when he received a call-in letter in
May of 1972, arranged with Solomon to appear with him at the Immigration and Naturalization Service office to surrender. He did meet
Solomon in the Miami office and at that time was fingerprinted and
photographed. 3 These were services performed, and in the complete

absence of evidence to the contrary one cannot find they were so irrationally disproportionate to the fee paid, as to substantiate, by the
requisite burden of proof, the allegations of deception and detriment as
charged. For this reason, as well as the lack of overall credibility of the
complaining witnesses, I concur that this charge has not been sustained.
Charges 5 and 7

For the reasons stated in the main opinion I concur in the finding that
neither of these charges has been satisfactorily established. Even assuming that Solomon improperly kept a Form 1-94 in his own possession
(Charge 5), while this might be the basis for a criminal charge under 8
C.F.R. 1304(e) and 18 U.S.C. 2 in some circumstances, (United States
v. Abrams. 427 F.2d 86, 2 Cir. 1970), it was not a misrepresentation to
an officer of the Immigration and Naturalization Service within the
meaning of 8 C.F.R. 292.3(a)(4).
Similarly, a direction to an alien not to report in response to an official
communication, might well be reprehensible and improper conduct, but
it, too, is not within the proscription of the specific charge.
Charge 6

Charge 6 is a different matter. Hidalgo is a native of Colombia who
was married to a United States citizen. A visa petition was filed by
Solomon and it was approved on February 18, 1972. It was forwarded to
the consulate in Toronto and received February 28, 1972. Up to this
point, Solomon, who had also represented Hidalgo at a deportation
hearing, acted properly.
Form F. S. 499—Hidalgo's control card at Toronto (see Ex. 26) is
noted to show a consulate response to the application on March 8, 1972.
The next notation appearing chronologically on the card is dated July 17,
A.s of the date he terminated his relationship with Solomon—indeed as of the date of
the hearing, he and his family were still in the United States and may even still be here,
albeit at the sufferance of the Service. Under the recently enacted Western Hemisphere
Act CPL. 94-571). as of January 1, 1977. Zunino and the other complainants might
conceivably qualify for adjustment in the United States—a relief previously not available
to them.
415

Interim Decision #2624
1973, over 16 months later, and indicates that "PKT 3" was sent by the
consulate. Hidalgo never did receive a visa as a result of this visa
petition.' There is no explanation what, if anything, was done by Solomon between March 1972, and July 1973 or thereafter, to further the
application. The record is silent as to exactly when his relationship with
Hidalgo ceased, but there is no question that as of March 1973, a full
year after the original submission, Solomon was still representing him.
Solomon undertook to obtain permanent residence for Hidalgo with
reasonable diligence_ No impediment to obtaining permanent residence

is shown in the record. Most certainly Solomon has not shown any,
despite the obvious burden thrown on him. There was no labor certification required. The petition had been approved for immediate relative
status as the spouse of a citizen. The normal waiting period for Western
Hemisphere applicants was not involved, since Hidalgo was married to
a United States citizen. The Form F. S. 499 indicates that, at worst,
Hidalgo might have needed permission to reapply for admission after a
deportation order, in order to achieve the goal. Yet Solomon has not
shown that he took any steps beyond the initial submission, to secure
permanent residence for Hidalgo.
It is not known if permission to reapply was needed—a further notation on the Form F. S. 499 would indicate it was not—but even if it
were, Solomon should have taken action to secure that permission from
the District Director. In March 1972 the consulate undoubtedly sent
back additional forms to be executed. (See Ex. 29). If so, it was incumbent on Solomon to see to their execution and prompt submission. On
the record before us, this was not done.
Solomon did not obtain permanent residence for his client despite his
representation that he would do so, and despite the absence of any
impediment. If he had any explanation we must assume that, as an
attorney faced with these charges, he would have offered it. It must be
concluded that there is no explanation, and that his failure to act was
either deliberate, or so grossly negligent on the part of a member of the
bar as to amount to the same thing. Because of his nonfeasance his client
suffered a serious and wholly unnecessary delay in obtaining permanent
residence. 5 I, therefore, concur that he wilfully failed to obtain permanent residence for Hidalgo and that Hidalgo thereby suffered a detriment. That he properly represented Hidalgo at the deportation hearing,
securing a substantial grant of voluntary time, and did file a visa petition
" He separated from the petitioner in April 1974 and on January 31, 1975, married
another United States citizen. References to a second visa petition would indicate one was
filed after that.
The gravity of this delay is brought home when it is realized, apart from other
considerations, that the residence period for naturalization begins only with the acquisition of lawful permanent residence (8 U.S.C. 1430).

416

Interim Decision #2624
for him, are mitigating factors. I, therefore, concur in suspension for this
violation for a six-month period.
DISSENTING OPINION: Louis P. Maniatis, Board Member

It appears that the determinations of both the majority and concurring opinions are based on the standard of proof that is clear, convincing,
and unequivocal evidence as announced in Matter of Koden, Interim
Decision 2516 (BIA 1974; A.G. 1976; BIA 1976). I take issue with the

standard applied in this case.
In my view, there is a marked difference between the facts in Koden,
supra, and the facts in the instant case. Koden, supra, was acting as a
representative of an accredited organization, which had been qualified
by this Board pursuant to regulations, to appear in behalf of individuals
who applied to such organization for legal assistance on immigration
matters. There was no direct attorney-client relationship, as such, in
Koden, supra, as there is in the instant case. In the present circumstances a different standard of evaluation is required, which, in my
opinion, is the preponderance of the evidence. It is one that requires a
higher degree of accountability and responsibility of an attorney to his
client. Hence my dissent. I may add, however, that the Service has
established its case by clear, convincing, and nnecroivocal evidence_

An attorney must not only exercise reasonable care and diligence and
possess the legal skill and knowledge ordinarily possessed by members
of the profession, but he is also bound to conduct himself as a fiduciary
occupying a position of the highest trust and confidence. It is his duty to
exercise the utmost honesty, good faith, fairness, integrity, and fidelity.
To me, the main issue of this case is whether the respondent met this
standard.

Both the majority and concurring opinions refer to the seemingly
contradictory testimony and evidence adduced during the hearing and
conclude that seven complaining witnesses, who were clients of the

respondent, appearing in behalf of the Service, did not overcome the
blanket denials made by respondent. The respondent presented no
corroboration of any sort, such as record files, memoranda as to actions
taken, cash ledgers to indicate amount of fees received, copies of correspondence or even letters received or copies of forms. On the other
hand, the record reflects that the Service had amply met its burden.
In addition, much is made of the alleged discrepancies in the testimony of the Service witnesses, and as described in the concurring
opinion, "the homogeneous quality of the testimony of the Chilean
complainants is disturbing." What. is overlooked by the majority is that

we have other than Chilean complainants whose testimony was of skiand probative nature.

lar, substantial,

417

Interim Decision #2624
We are dealing with aliens seeking counsel, advice, and professional
services of an attorney learned in immigration law. These aliens had a
right to rely on respondent's competence and assurances "that everything was all right and not to worry," as admitted by respondent. I
submit that they misplaced their trust and confidence in the respondent
as an attorney.
The concurring opinion apparently finds that the respondent is a sole
practitioner, with no secretary (despite the record testimony that there
was always one other person assisting respondent and acting as interpreter in all these cases), that his office is located in his home, and
there is some excuse in the lack of supporting documentation, and that
he only had copies of forms filed in various places. It seems to me that
because of these circumstances he would be meticulous and orderly in
his handling of cases. The various copies of forms or correspondence
were not produced to substantiate his claim as proof of the type of
services, together with the results of his professional services rendered
on their behalf.
Comment is also made in the concurring opinion that the fees charged
were nominal, and at least the complainants gained time when they had
no particular equities in their favor, and they suffered no detriment. I
cannot accept such rationale as justification for respondent's conduct as
a professional. Professional ethics requires that a lawyer should represent a client competently and his failure to handle a legal matte], without
preparation adequate in the circumstances and to neglect a legal matter
entrusted to him subjects him to disciplinary action.
,An attorney has the duty to execute the matters entrusted to him
with a high degree of care, skill, and dispatch. This, in my opinion,
respondent failed to do. In my judgment there is sufficient and compelling evidence, which justifies suspension of the respondent for a
minimum of at least two years.
Before the Attorney General on Review

November 10, 1977 .
This matter is before me for review pursuant to § 292.3(b) of Title 8 of
the Code of Federal Regulations relating to the suspension or disbar-

ment of attorneys and representatives of accredited organizations from
practice before the Immigration and Naturalization Service and the
Board of Immigration Appeals. Respondent is an attorney who has been
admitted to practice in several courts. His practice includes cases before
the Service and the Board.
The Service commenced a proceeding under 8 C.F.R. i292.3(a) seeking the disbarment of respondent on a number of grounds. Alter an
evidentiary hearing before the Service, it recommended disbarment and
418

Interim Decision #2624
forwarded the matter to the Board for decision as required by the
regulation. The Board, with one member dissenting, sustained one of
the charges and ordered respondent's suspension from practice for a

period of six months.* The regulation further provides that a disciplinary order must be referred to the Attorney General for final determination. For the reasons set forth below, the Board's order is affirmed.
I find that the Board correctly weighed the evidence adduced in
support of the Service's allegations of misconduct against the standard
articulated in Matter of Koden, (BIA 1974; A.G. 1970; BIA 1976). That
case set forth the quantum of proof in disbarment proceedings under 8

C. F. R. §292.3 to require that evidence supporting allegations of misconduct must be clear, convincing and unequivocal. I concur in the Board's
decision that the Service only met its burden of proof with respect to one
of the grounds alleged in charge six.
The ground involved alleges a violation of 8 C.F.R. §292.3(a)(4).
Section (a)(4) provides that disciplinary action is in the public interest
against an attorney practicing before the Service or Board14) Who willfully deceives, misleads, or threatens any party to a case concerning any
matter relating to the case."

The evidence establishes that the respondent was retained byan alien
named Hidalgo-Caicedo to represent him in deportation proceedings,
which he did in January of 1972. The result of the proceeding was the
entry of a deportation order with the condition that Mr. Hidalgo might,
however, voluntarily depart from the United States within six months.
Hidalgo, however, had a United States citizen wife living in the United
States. Under the Immigration and Nationality Act, §201(b), 8 U.S.C.
§1151(b), he was entitled to apply for an immigration visa as an 'immediate relative" of a United States citizen. He then retained respondent for that purpose, and respondent filed the necessary petition with
the Service, which petition was approved. The approved ,petition was
then forwarded to the appropriate United States consul in Canada for
processing. The respondent did not, however, take the needed steps
with the consul for issuance of the immigration visa, although he told
Hidalgo that he had done so. The outcome was the issuance of a final
order of deportation against Hidalgo. As to this the Board states (Decision at 23) that respondent's "failure to take any further action on the

I have been informed that subsequent to the date of the Board's order respondent was
convicted in a Federal court of the felony of filing a false petition in an immigration
proceeding. The conviction has peen appealed. Although 8 C.F.R. §292.3(a)(13)' provides
that conviction of a felony Is a initSib fur disciplinary proceeding; the Service takes the
position that the conviction must be final. The dissenting member believed that the Board
had acted too leniently both as to other charges and the length of the suspension.
419

Interim Decision #2624
visa application for more than a year without explanation . . ., while
assuring his client that everything was in order for him to receive an
immigrant visa, had the effect of misleading and deceiving Mr.

Hidalgo." Accordingly, the Board concluded that the charge under
§292.3(a)(4) has been sustained.
For that charge to be sustained it had to be established that respondent had willfully misled and deceived Mr. Hidalgo as to "any matter

relating to the case." The case here was the deportation proceeding
against Mr. Hidalgo. There are two matters relating to the case; the

application for an immigration visa and the respondent's advice to Mr.
Hidalgo to ignore the Service's call-in letters. If respondent had not told
Mr. Hidalgo to ignore the letters and then failed to represent him before

the Service in answer to them, presumably, Mr. Hidalgo would not have
been ordered to report for deportation in March of 1973. And if respondent had taken the necessary steps in connection with the application,

presumably, Mr. Hidalo would have succeeded in obtaining an immigration visa and the deportation proceeding would have been terminated.
Ordered that respondent be and he hereby is suspended from practice
before the Immigration and Naturalization Service and the Board of
Immigration Appeals for the period of six months from the date of
service on him by the Board of this decision.

420

